              Case 3:20-cv-00288-DCG Document 11 Filed 01/15/21 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION
  MARIA DE LOS ANGELES                              §
  CALZADA NAVARRETE,                                §
                                                    §
       Plaintiff,                                   §
                                                    §
  v.                                                §     3:20-CV-288-DCG
                                                    §
  VILLAGE FARMS, L.P.,                              §
                                                    §
       Defendant.                                   §

    STIPULATED ORDER FOR PERMANENT INJUNCTION AGAINST VILLAGE
                            FARMS, L.P.
         Plaintiff Maria de los Angeles Calzada Navarrete filed her Complaint, ECF No. 1, under

the Migrant and Seasonal Agricultural Worker Protection Act (“AWPA”), 29 U.S.C. § 1801, et

seq. and Texas state law. Plaintiff and Defendant Village Farms, L.P. stipulate to the entry of this

Stipulated Order for Permanent Injunction Against Village Farms, L.P. (the “Order”) to resolve all

matters in dispute in this action between them.

         Therefore, IT IS ORDERED as follows:

                                                    FINDINGS

         1.         The Court has jurisdiction over this matter.

         2.         The Complaint charges that Defendant maintained conditions and engaged in

practices that violate the AWPA and constitute a public nuisance under Texas state law.

         3.         Defendant neither admits nor denies any of the allegations in the Complaint, except

as specifically stated in this Order. Only for the purposes of this action, Defendant admits the facts

necessary to establish jurisdiction.

         4.         Plaintiff and Defendant agree to bear their own costs and attorneys’ fees.



                                                     1
               Case 3:20-cv-00288-DCG Document 11 Filed 01/15/21 Page 2 of 7




          5.       Plaintiff and Defendant waive all rights to appeal or otherwise challenge or contest

the validity of this Order.

          6.       The parties acknowledge that Defendant has had practices of and shall continue the

practices of (1) screening all persons via temperature check before entering Defendant’s work

facilities and denying access to the building to anyone with an elevated temperature; (2) giving

employees daily safety briefings which include reminders of social distancing and other

precautionary practices given COVID-19 including describing the range of known COVID-19

symptoms; and (3) requiring all persons who enter Defendant’s facilities to wear a mask.

                                            DEFINITIONS

          For the purposes of this Order, the following definitions shall apply:

          1.       “Area” means any workspace, dining space, or travel accommodations where

social distancing of at least six feet is not possible or did not occur.

          2.       “Best efforts” means taking, in good faith, all reasonable steps to achieve the

objective.

          3.       “Employee(s)” means any person permitted to work for Defendant at its Monahans

facility, located at 713 N. Loop 464, Monahans, Texas 79756 (the “Facility”). “Employee(s)”

includes people employed directly by Defendant, as well as people employed through third-party

contractors to work at the Facility, including people working pursuant to H-2A visas.

          4.       “Exposure” or “Exposed” means working in or occupying the same Area, living

in the same building, traveling together in the same vehicle, or being within six feet of a person

who is infected with COVID-19 for a total of more than fifteen minutes in a twenty-four-hour

period.




                                                    2
            Case 3:20-cv-00288-DCG Document 11 Filed 01/15/21 Page 3 of 7




       5.       “Known” to have COVID-19 means anyone who has tested positive for COVID-

19 and who Defendant knows has tested positive for COVID-19.

       6.       “Suspected” to have COVID-19 means anyone who has no symptoms but (1) has

been exposed to someone known to have COVID-19 and is still awaiting test results, or (2) lives

in housing supplied by the Defendant with anyone suspected to have COVID-19.

       7.       “Symptomatic” means anyone who has known symptoms for COVID-19,

including, but not limited to, elevated temperature.

                                         INJUNCTION

       IT IS ORDERED that:

       1.       Notification. Defendant shall promptly—and within no more than twenty-four

hours from the time Defendant becomes aware of the Exposure of a particular Employee—make

Best Efforts to notify any Employees when they have been Exposed to someone who is Known or

Suspected to have COVID-19. Defendant shall provide written and oral notice in a language the

Employee understands to all Exposed Employees at the Facility. If an Employee does not come to

work within twenty-four hours of the Exposure, Defendant shall call the Employee at any known

phone numbers for that Employee to provide oral notice. If an Employee who does not come to

work lives in employer-provided housing, Defendant shall also send written notice to the

Employee at the housing and call the Employee at any known phone numbers for that Employee

to provide oral notice.

       2.       Contact Tracing. Defendant shall continue to ask any Employee who tests

positive for COVID-19 for the names of persons who were within six feet of the Employee for

more than fifteen minutes. Defendant shall independently identify any other Employees who



                                                 3
             Case 3:20-cv-00288-DCG Document 11 Filed 01/15/21 Page 4 of 7




worked in the same Area, traveled with, or live in the same employer-provided housing as that

Employee for notification.

        3.       Access to Testing. Employees considered Suspected or Symptomatic cases shall

be given assistance to obtain a COVID-19 test at no cost to the Employee. Defendant shall

undertake Best Efforts to provide Suspected Employees with assistance to obtain testing within no

less than three and no greater than five days from the time of exposure. Defendant shall undertake

Best Efforts to provide Symptomatic employees with testing as soon as is practicable and within

24 hours of discovering that the employee is Symptomatic. For Suspected and Symptomatic

Employees, Defendant shall identify convenient testing locations that offer free testing, book

appointments, permit Employees to be absent from work in order to obtain testing, and provide

transportation to testing sites.

        4.       Heightened Precautions for Suspected Cases.        For Employees Exposed to

COVID-19 but who do not exhibit symptoms of COVID-19, Defendant shall continue to instruct

such Employees to self-monitor for any symptoms, wear a mask at all feasible times, including

while in employer-provided housing, and socially-distance in housing until the Employee and any

roommates in employer-provided housing receive a negative test result. Employees for whom

Defendant provides housing who are Suspected to have COVID-19 shall be offered living quarters,

in which they may be quarantined with other Employees who are Suspected to have COVID-19.

        5.       Quarantine Housing for Symptomatic Cases. Employees Symptomatic for

COVID-19 shall be quarantined while they await test results. Employees for whom Defendant

provides housing who are Symptomatic for COVID-19 shall be offered living quarters, in which

they may be quarantined only with other Employees who are Symptomatic. No Employee who is

Symptomatic for COVID-19 shall be permitted to live in the same building as any Employee who



                                                4
             Case 3:20-cv-00288-DCG Document 11 Filed 01/15/21 Page 5 of 7




is not Symptomatic for COVID-19, until such time as the Symptomatic Employee receives a

negative test result for COVID-19 or is released from quarantine by a physician. Quarantine

housing shall comply with all state and federal health and safety regulations.

        6.       Isolation Housing for Known Cases. Employees for whom Defendant provides

housing who test positive for COVID-19 shall be offered living quarters in which they may be

isolated with others who have also tested positive for COVID-19. No Employee who is Known to

have COVID-19 shall be permitted to live in the same building as any Employee who is not Known

to have COVID-19. Employees who test positive for COVID-19 shall be isolated until released by

a physician or, if asymptomatic or only experiencing mild symptoms and unable to obtain a

physician’s care, until 14 days after the positive test. Isolation housing shall comply with all state

and federal health and safety regulations.

        7.       Reporting. Defendants shall promptly report any Known case of COVID-19 in an

Employee to the Regional Director of the Texas Department of State Health Services or her

designee.

        8.       Modifications of Protocols Based on Updated Public Health Guidance. In the

event that a public health authority at the local, state, or federal level updates its guidance regarding

the containment and prevention of COVID-19 in a way that conflicts with this Order, Plaintiff and

Defendant may meet, confer, and agree in writing to follow the updated guidance.

                                RETENTION OF JURISDICTION

        IT IS FURTHER ORDERED that this Court retains jurisdiction of this matter for

purposes of construction, modification, and enforcement of this Order.




                                                   5
        Case 3:20-cv-00288-DCG Document 11 Filed 01/15/21 Page 6 of 7




       IT IS F RTHER ORDERED that this matter is hereby DlSMISSED. subje t to th

terms of this Order, including th Court    ret ntion of jurisdiction for the purposes of onstruction

modification, and nforcement of this Order.


       IT I F RTHER ORDERED that the               !erk shall close the cas .


       IT IS F RTHER ORDERED that this matter shall be reopened upon motion by either

party, for the limited purposes of construction, modification, and enf rcement of this Ord r.

   SO ORDERED.


   SIG ED this __15th day of _______
                                  January                 ------ 2021.
                                                        . 2020.



                                                      DA YID C. GUADERRAMA
                                                         ITED STAT S DTSTRI T JUDGE



Agreed as to fi rm and ubstanc b




 laria d los Angele     alzada   avarret                                 Date




Villag Farms, L.P.                                                       Date
By: Derin emmel


Agreed as to form by:


/s/ Maxwell S. Di mukes
Texas Bar o. 24116289

                                                  6
        Case 3:20-cv-00288-DCG Document 11 Filed 01/15/21 Page 7 of 7




(915) 585-5137
mdismukes@trla.org


/s/ Christopher Benoit
Texas Bar No. 24068653
(915) 585-5118
cbenoit@trla.org


Texas RioGrande Legal Aid, Inc.
1331 Texas Ave.
El Paso, TX 79902
Fax: (915) 533-4108
ATTORNEYS FOR PLAINTIFF


/s/ Susan Hays
Texas Bar No. 24002249
(214) 557-4819
hayslaw@me.com
Law Office of Susan Hays, P.C.
P.O. Box 41647
Austin, Texas. 78704
ATTORNEY FOR DEFENDANT




                                      7
